DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
Figure 10 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to because figures 27 and 29 are not clearly visible.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
-“33” as mentioned in paragraph [0033]; 
-“424”, “466”, “467” as mentioned in paragraph [0034];
-“611”, “611a”, “612a”, “613”, “614” as mentioned in paragraph [0038];
-“662”, “663” as mentioned in paragraph [0040]; and 
-“738” as mentioned in paragraph [0045].  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Objections
Claims 22-27, 29-32, 34 and 36-38 are objected to because of the following informalities:  in line 1, of the above claims, “A” should be changed to ---The---.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-27, 28-32 and 35-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

 With respect to claim 23, line 3, “a strainer post” is set forth; however the same has been previously set forth in claim 1, line 13.  Setting fort the same element again amounts to a double inclusion. 
With respect to claim 24, line 3, “a wire” is set forth; however the same has been previously set forth in claim 1, line 11.  Setting fort the same element again amounts to a double inclusion.
With respect to claim 28, line 13, “a wire” is set forth; however the same has been previously set forth in line 9 of this claim.  Setting fort the same element again amounts to a double inclusion.
With respect to claim 35, line 13, “a wire” is set forth; however the same has been previously set forth in line 9 of this claim.  Setting fort the same element again amounts to a double inclusion.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 22-23 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by King (U.S. Patent no. 1,481,424).

With respect to claim 22, King discloses a wire strainer including: drive means comprising a mounting block 10 with a drum 11 mounted for rotation relative thereto and actuation means (figure 1 shows unnumbered handle that drives a gear 14 which drives a larger gear 13 via shaft 15) connected to the drum for selectively causing the drum to rotate relative to the mounting block; a line member 28 operatively connected to the drum in a manner whereby rotation of the drum in one direction causes the drum to pull the line member relative to the mounting block (rotation of the handle causes the drum to rotate thereby winding cable 22 therearound; this causes a pull reaction on chain 28); locking means 16 operatively connected to said mounting block and adapted to selectively lock the drum against rotation in the opposite direction (lines 52-54); gripping means 27 operatively connected to the mounting block, said gripping means being adapted to be releasably attached to a wire 31 to be strained; and said line member including securing means for releasably securing said line member to a strainer post (figure 1 shows chain 28 secured to post A) or similar anchor.

With respect to claim 23, King discloses a wire strainer according to Claim 22, wherein said line member is a chain 28, and said securing means is a hook attached to a link of the chain and adapted to hook around the chain or to the chain to thereby form a closed loop around a strainer post (figure 1 shows chain 28 looped around post A).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over King in view of Barrett (AU2008203804 A1, cited by applicant).

With respect to claim 28, King discloses is advanced above.  King further discloses said gripping means 27 further includes a lever (figure 1 shows an unnumbered lever used to open/close the clamping element onto cable 31) extending from one of said jaw members for moving said one jaw member from the closed or gripping position to the open position, and wherein in use at least a portion of said lever extends generally in the intended direction of the wire to be strained (figure 1 shows the unnumbered lever of 27 to generally horizontal which is the direction of strain of cable 31).

King does not disclose a biasing means operatively connected to said jaw members and arranged to bias said jaw members to the gripping position.
Barrett discloses a wire strainer using biasing means 14 to bias the jaw members to the gripping position (page 14, lines 25-28; and figures 7 and 8). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide King with a biasing means, as taught by Barrett, so that the clamp 27 is biased in the closed position to always be clamping the wire to be strained. 

With respect to claim 32, King discloses a wire strainer according to claim 28, wherein said locking means and said drum are arranged so that said locking means is operative to lock said drum in any desired one of a plurality of locking positions upon rotation of said drum by said actuation means and wherein the angular difference between adjacent ones of said plurality of locking positions is relatively small; and wherein said gripping means is arranged to swivel about a longitudinal axis extending generally in the direction of the wire to be strained so as to allow the wire to rotate with said gripping means generally about the longitudinal axis of the wire to be strained during straining.

Claim 33-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over King.
With respect to claims 33 and 34, King is advanced above. 
King discloses wherein said drive means and said locking means are arranged such that said locking means may lock said drum in any selected one of a plurality of locking positions (via pawl 16) upon rotation of said drum by said actuation means.  King does not teach adjacent ones of said plurality of locking positions are angularly spaced by less than thirty degrees and the minimum arc being such as to provide a linear straining increment of less than about 6.5mm.
King does not disclose the specific values of the angular spacing of the locking positions.  However, one of ordinary skill is expected to routinely experiment with the parameters, especially when the specifics are not disclosed, so as to ascertain the optiumum or workable ranges for a particular use.  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have locking positions angularly spaced by less than thirty degrees and the minimum arc being such as to provide a linear straining increment of less than about 6.5mm.
	
Allowable Subject Matter
Claim 35 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 35 is allowed over the prior art of record because the prior art of record fails to teach or fairly suggest the entire combination of elements set forth including said biasing means having two elongate portions with spaced apart free ends connected to said opposed jaw members respectively.  Claims 36-38 depend either directly or indirectly from claim 35. 

Claims 24 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 24 is allowed over the prior art of record because the prior art of record fails to teach or fairly suggest the entire combination of elements set forth including biasing means operatively connected to said jaw members and arranged to bias said jaw members to the gripping position, said biasing means having two elongate portions with spaced apart free ends connected to said opposed jaw members respectively.  Claims 25-27 depend either directly or indirectly from claim 24. 

Claims 29-31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 29 is allowed over the prior art of record because the prior art of record fails to teach or fairly suggest the entire combination of elements set forth including said biasing means includes two elongate portions with spaced apart free ends connected to said opposed jaw members respectively, said two elongate portions being biased towards each other.  Claims 30 and 31 depend either directly or indirectly from claim 29.

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lillig is cited to show a wire tensioning device with at least a drum to wind a cable, locking means, gripping means, drive means and actuating means.   Coffing is cited to show a wire stretching tool with at least a locking means.  Hays is cited to show a wire stretcher with gripping means, actuating means, locking means and drive means.  Sayles is cited to show a wire stretcher in general.  Verschelden, Dresie, Slinden, Moyers and Stiles are each cited to show a wire stretching device with at least a gripping means, a drum around which a line member is wound, an actuating means and drive means. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL M MARCELO whose telephone number is (571)272-6949.  The examiner can normally be reached on M-F 6:00 am-3:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571-272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EMMANUEL M MARCELO/
Primary Examiner
Art Unit 3654



/emm/